Exhibit 10.3
INTERNATIONAL MONEY EXPRESS, INC. 2020
OMNIBUS EQUITY COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT


This Stock Option Agreement (this “Agreement”) is made and entered into as of
___________ by and between International Money Express, Inc., a Delaware
corporation (the “Company”), and _________ (the “Participant”).



Grant DateExercise Price per Share:     Number of Option Shares:  Expiration
Date:

 

1.
Grant of Option.

(a)
Grant; Type of Option. The Company hereby grants to the Participant an option
(the “Option”) to purchase the total number of shares of Common Stock of the
Company equal to the number of Option Shares set forth above, at the Exercise
Price set forth above. The Option is being granted pursuant to the terms of the
International Money Express, Inc. 2020 Omnibus Equity Compensation Plan (as may
be amended from time to time, the “Plan”). The Option is intended to be a
Non-qualified Stock Option and not an Incentive Stock Option within the meaning
of Section 422 of the Internal Revenue Code.

(b)
Consideration; Subject to Plan. The grant of the Option is made in consideration
of the services to be rendered by the Participant to the Company and is subject
to the terms and conditions of the Plan. Capitalized terms used but not defined
herein will have the meaning ascribed to them in the Plan.

2.
Exercise Period; Vesting.

(a)
Vesting Schedule. The Option will become vested and exercisable with respect to
25% of the shares on the first anniversary of the Grant Date and thereafter
shall vest with respect to an additional 25% on an annual basis through the
fourth anniversary of the Grant Date until the Option is 100% vested; provided,
however, if a Change of Control occurs, and, at any time prior to the second
(2nd) anniversary of the Change of Control, the Company terminates the
Participant’s employment with or service to the Company, as applicable, without
Cause (as such term is defined in Section 3 below), the unvested portion of the
Option shall become immediately vested upon such Grantee’s termination of
employment or service; provided further that if the Option is not continued
following the Change of Control, then the Option shall become fully vested and
exercisable immediately prior to the Change of Control. Any unvested portion of
the Option will not be exercisable on or after the date on which the Participant
ceases to be employed by or provide services to the Company or any of its
subsidiaries. If the Grantee ceases to be employed by or provide services to the
Company or any of its subsidiaries due to death or disability, the unvested
portion of the Option shall become immediately vested upon such Grantee’s
termination or employment or service.

(b)
Expiration. The Option will expire on the Expiration Date set forth above, or
earlier as provided in this Agreement or the Plan.




3.
Termination of Employment or Service.

(a)
Termination for Reasons Other Than Cause, Death, Disability. If the
Participant’s employment with or service to the Company is terminated for any
reason other than Cause, and not due to death or disability, the Participant may
exercise the vested portion of the Option, but only within such period of time
ending on the earlier of (a) the date three months following the termination of
the Participant’s employment or service or (b) the Expiration Date.



“Cause” means, with respect to the Participant (i) if the Participant is a party
to an employment agreement with the Company or its Affiliates and such agreement
provides for a definition of Cause, the definition contained therein; or (ii) if
no such agreement exists, or if such agreement does not define Cause: (A) the
commission of, or plea of guilty or no contest to, a felony or a crime involving
moral turpitude or the commission of any other act involving willful malfeasance
or material fiduciary breach with respect to the Company or an Affiliate; (B)
conduct that results in or is reasonably likely to result in harm to the
reputation or business of the Company or any of its Affiliates; (C) gross
negligence or willful misconduct with respect to the Company or an Affiliate;
(D) material violation of any of the Company’s written policies; or (E) material
violation of state or federal securities laws. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to whether a Participant has been discharged for Cause.

(b)
Termination for Cause. If the Participant’s employment or service with the
Company is terminated for Cause, the Option (whether vested or unvested) shall
immediately terminate and cease to be exercisable.

(c)
Termination due to Disability. If the Participant’s employment or service with
the Company terminates as a result of the Participant’s disability, the
Participant may exercise the vested portion of the Option, but only within such
period of time ending on the earlier of (a) the date 12 months following the
Participant’s termination of employment or service or (b) the Expiration Date.

(d)
Termination due to Death. If the Participant’s employment terminates as a result
of the Participant’s death, the vested portion of the Option may be exercised by
the Participant’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by the person designated to exercise the
Option upon the Participant’s death, but only within the time period ending on
the earlier of: (a) the date 12 months following the Participant’s termination
of employment or (b) the Expiration Date.

4.
Manner of Exercise.

(a)
Election to Exercise. To exercise the Option, the Participant (or in the case of
exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company or its designated agent a notice of intent to exercise in the manner
designated by the Administrator. If someone other than the Participant exercises
the Option, then such person must submit documentation reasonably acceptable to
the Company verifying that such person has the legal right to exercise the
Option.

(b)
Payment of Exercise Price. The entire Exercise Price of the Option (and any
Related Tax Items, as defined below) shall be payable:

(i)in cash or by certified or bank check;

 

(ii)unless otherwise determined by the Administrator, by surrendering shares of
Stock subject to the Option or by delivering shares of Stock owned by the
Participant (having in either case, an aggregate Fair Market Value on the date
of exercise equal to the Option Price);

(iii)in cash, on the settlement date that occurs after the exercise date
specified in the notice of exercise, provided that the Participant exercises the
Option through an irrevocable agreement with a registered broker and the payment
is made in accordance with procedures permitted by Regulation T of the Federal
Reserve Board and such procedures do not violate applicable law; or

(iv)by such other method as the Administrator may approve, to the extent
permitted by applicable law.

(c)
Withholding. If the Company, in its discretion, determines that it is obligated
to withhold any tax in connection with the exercise of the Option, the
Participant must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state and local withholding obligations of the
Company, or the Company may deduct from other wages paid to the Participant the
amount of any withholding taxes due with respect to such exercise of the Option.

(d)
Issuance of Shares. Provided that the exercise notice and payment are in form
and substance satisfactory to the Company, the Company shall issue the shares of
Stock registered in the name of the Participant, the Participant’s authorized
assignee, or the Participant’s legal representative which shall be evidenced by
stock certificates representing the shares with the appropriate legends affixed
thereto, appropriate entry on the books of the Company or of a duly authorized
transfer agent, or other appropriate means as determined by the Company.

5.
No Right to Continued Employment; No Rights as Shareholder. Neither the Plan nor
this Agreement shall confer upon the Participant any right to be retained in any
position, as an employee, consultant or director of the Company or any of its
subsidiaries. Further, nothing in the Plan or this Agreement shall be construed
to limit the discretion of the Company to terminate the Participant’s employment
or service at any time, with or without Cause. The Participant shall not have
any rights as a shareholder with respect to any shares of Stock subject to the
Option unless and until certificates representing the shares have been issued by
the Company to the holder of such shares, or the shares have otherwise been
recorded on the books of the Company or of a duly authorized transfer agent as
owned by such holder.

6.
Transferability. The Option is not transferable by the Participant other than to
a designated beneficiary upon the Participant’s death or by will or the laws of
descent and distribution, and is exercisable during the Participant’s lifetime
only by him or her. No assignment or transfer of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary upon death by will or the laws of
descent or distribution) will vest in the assignee or transferee any interest or
right herein whatsoever, but immediately upon such assignment or transfer the
Option will terminate and become of no further effect.

 

7.
Adjustments. In accordance with Section 5(d) of the Plan, the terms of this
Agreement, including the number of shares of Stock subject to the Option, shall
be adjusted as the Administrator determines is equitably required in the event
the Company effects one or more stock dividends, stock splits, subdivisions or
consolidations of shares or other similar changes in capitalization.

8.
Tax Liability and Withholding.


(a) Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (i) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting, or exercise of the Option or the
subsequent sale of any shares acquired on exercise; and (ii) does not commit to
structure the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items. Unless the Participant’s obligations with respect to the Tax
Related Items are satisfied by the exercise date, the Company shall have no
obligation to recognize the exercise and therefore no obligation to issue such
shares of Stock issuable upon such exercise.


(b) Notwithstanding anything in the Plan or this Agreement to the contrary, and
in addition to any form of payment elected by the Participant on an exercise
form approved by the Administrator, the Participant agrees to the following
methods of satisfying the Tax Related Items on behalf of the Participant in
connection with any exercise of the Option, in the discretion of the Company:
(i) through the automatic withholding of a sufficient number of shares of Stock
otherwise deliverable in settlement of the Option, applying procedures approved
by the Administrator, such withheld shares having an aggregate Fair Market Value
on the date of exercise that shall not exceed the minimum amount of the Tax
Related Items (or such other amount as the Administrator determines will not
result in additional compensation expense for financial accounting purposes
under applicable financial accounting principles); (ii) through the deduction
from any other payment otherwise due to the Participant at the time of exercise;
or (iii) a combination of any or all of the foregoing.


(c) Unless otherwise determined by the Administrator, the Participant may
satisfy the tax withholding obligation by surrendering of shares subject to the
Option or by delivering shares of Stock owned by the Participant (having in
either case, an aggregate Fair Market Value on the date of exercise equal to the
amount of the Tax Related Items).

9.
Compliance with Law. The exercise of the Option and the issuance and transfer of
shares of Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s shares of Stock may be listed. No shares of Stock shall be issued
pursuant to this Option unless and until any then applicable requirements of
state or federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.

10.
Notices. Any notice required to be delivered to the Company under this Agreement
shall be in writing and addressed to the Secretary of the Company at the
Company’s principal corporate offices. Any notice required to be delivered to
the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

11.
Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Delaware without regard to conflict of law
principles.

12.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Participant or the Company to the Administrator for review.
The resolution of such dispute by the Administrator shall be final and binding
on the Participant and the Company.

13.
Options Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

14.
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Option may be transferred by will or the laws of descent or distribution.

 

15.
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

16.
Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other awards in the future. Future awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with the Company.

17.
Amendment. The Administrator has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant’s material rights under this
Agreement without the Participant’s consent.

18.
No Impact on Other Benefits. The value of the Participant’s Option is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

19.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

20.
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.



[SIGNATURE PAGE FOLLOWS]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

INTERNATIONAL MONEY EXPRESS, INC.By:Name: Title:  [EMPLOYEE NAME]By:Name:


